UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT No. 3 to SCHEDULE 13G (Rule 13d-102) Under the Securities Exchange Act of 1934 Krispy Kreme Doughnuts Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 501014104 (CUSIP Number) September 30, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [] Rule 13d-l (d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 501014104 1. NAMES OF REPORTING PERSONS: Courage Capital Management, LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY):62-1746134 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Tennessee 5. SOLE VOTING POWER 0 Number of Shares 6. SHARED VOTING POWER 0 Beneficially Owned by Each Reporting 7. SOLE DISPOSITIVE POWER 0 Person With 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN[] SHARES (SEE INSTRUCTIONS) 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0.0% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)IA CUSIP No. 501014104 1. NAMES OF REPORTING PERSONS: Richard C. Patton I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States 5. SOLE VOTING POWER 0 Number of Shares 6. SHARED VOTING POWER 0 Beneficially Owned by Each Reporting 7. SOLE DISPOSITIVE POWER 0 Person With 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN[] SHARES (SEE INSTRUCTIONS) 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0.0% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)IN Item 1. (a) Name of Issuer: Krispy Kreme Doughnuts Inc. (b) Address of Issuer’s Principal Executive Offices: 370 Knollwood St., Ste. 500 Winston-Salem, North Carolina 27103 Item 2. (a) Name of Persons Filing: This Schedule 13G is being filed on behalf of the following persons: (i) Courage Capital Management, LLC (“Courage Capital”), and (ii) Richard C. Patton Exhibit A of Amendment No. 1 to this Schedule 13G, dated as of, and filed with the Securities and Exchange Commission on, January 25, 2006, sets forth a copy of the agreement among the foregoing persons providing that this Schedule 13G and each amendment thereto be filed on behalf of each of them. Such agreement is incorporated by reference in this Amendment No. 3 to Schedule 13G. Courage Capital is an investment advisor with the discretion to vote and dispose of securities held by private funds and other managed accounts. (b) Address of Principal Business Office or, if none, Residence: The address of the principal business office of Courage Capital Management, LLC and Richard C. Patton is 4400 Harding Road, Ste 503, Nashville, TN 37205 (c) Citizenship: (i) Courage Capital:a Tennessee limited liability company (ii) Richard C. Patton:United States (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 501014104 Item 3. If This Statement is Filed Pursuant to Rule 13d-l(b) or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940(15 U.S.C. 80a-8); (e) [X] An investment adviser in accordance with Rule l3d-1(b)(1)(ii)(E); (f) [ ] An employee benefitplan or endowment fund in accordance with Rule l3d-1(b)(l)(ii)(F); (g) [ ] A parent holding company or control person in accordance with Rule l3d-l(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15U.S.C. 80a-3); (j) [ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J) Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 0 (b) Percent of class:0.0% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote:0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of:0 (iv) Shared power to dispose or to direct the disposition of:0 Instruction.
